ORDER PER CURIAM Deveis Sands (“Appellant”) appeals the judgment of the circuit court of the City of St. Louis following a jury trial convicting him of one count of first-degree murder, one count of second-degree murder, and two counts of armed criminal action.- Appellant argues the trial court plainly erred when it failed to sua sponte 1) strike a witness’s non-responsive hearsay statement, and 2) strike an expert witness’s testimony for insufficient foundation. Finding no error, we affirm. We have reviewed the briefs of the parties and the record on appeal and have determined that an extended 'opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).